Title: Thomas Jefferson to Joseph Delaplaine, 25 December 1816 (second letter)
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
            Dear Sir
            Monticello Dec. 25. 16.
          
          On my return from Bedford, after an absence of 7. weeks, I found here  your favors of Oct. 28. Nov. 13. 20. & 23. with a copy of the 1st No of your Repository. but I found also an immense accumulation of letters recieved during my absence, some of which claimed my first attentions. you know my aversion to the drudgery of the
			 writing table. the great affliction of my present life is a too oppressive correspondence. it is wearing me down in body and mind; and leaves me  scarcely a moment to attend to my affairs or to
			 indulge in the luxury of reading and reflection, which would soothe as a balm the decaying powers of life. yet I take up my pen with chearfulness to express the satisfaction with which I have
			 read
			 & examined this first number of your work. I think it well executed both in manner and matter. a judicious selection of facts, clothed  related in an elevated style, and enlivened by a rich fancy carries the reader on with the ardor of his author, while the fine traces of the graver embody in his mind the figure with the facts of the
			 relation. I have understood that the scale of the narrative has been censured, by some as too short, by others as too long. I think myself it is well proportioned to the object of the work. were
			 I to
			 indulge a criticism, it would be on the omission to quote authorities for the lives & portraits of Columbus & Vespucius. their age was so remote from ours in time and place that whatever can be learnt of them now must be from public sources with which the reader might wish to be acquainted. in recent
			 histories authorities are not required, because their publication is itself an appeal, to living witnesses of their truth. with my wishes that you may recieve a just remuneration for the labors
			 and
			 expences of this interesting publication accept the assurance of my esteem and respect.
          Th: Jefferson
        